Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Section 240.14a-12 Eaton Vance Insured Municipal Bond Fund Eaton Vance Insured Michigan Municipal Bond Fund Eaton Vance Insured Municipal Bond Fund II Eaton Vance Insured New Jersey Municipal Bond Fund Eaton Vance Insured California Municipal Bond Fund Eaton Vance Insured New York Municipal Bond Fund Eaton Vance Insured California Municipal Bond Fund II Eaton Vance Insured New York Municipal Bond Fund II Eaton Vance Insured Florida Municipal Bond Fund Eaton Vance Insured Ohio Municipal Bond Fund Eaton Vance Insured Massachusetts Municipal Bond Fund Eaton Vance Insured Pennsylvania Municipal Bond Fund (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement no.: (3) Filing Party: (4) Date Filed: Eaton Vance Insured California Municipal Bond Fund Eaton Vance Insured Municipal Bond Fund II Eaton Vance Insured California Municipal Bond Fund II Eaton Vance Insured New Jersey Municipal Bond Fund Eaton Vance Insured Florida Municipal Bond Fund Eaton Vance Insured New York Municipal Bond Fund Eaton Vance Insured Massachusetts Municipal Bond Fund Eaton Vance Insured New York Municipal Bond Fund II Eaton Vance Insured Michigan Municipal Bond Fund Eaton Vance Insured Ohio Municipal Bond Fund Eaton Vance Insured Municipal Bond Fund Eaton Vance Insured Pennsylvania Municipal Bond Fund The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 May 30, 2007 Dear Shareholder: You are cordially invited to attend the Annual Meeting of Shareholders of your Fund, which will be held at The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109, on Friday, July 20, 2007 at 1:30 P.M. (Boston time). At this meeting, you will be asked to consider the election of Trustees. The enclosed proxy statement contains additional information. We hope that you will be able to attend the meeting. Whether or not you plan to attend and regardless of the number of shares you own, it is important that your shares be represented. We urge you to complete, sign and date the enclosed proxy card and return it in the enclosed postage-paid envelope as soon as possible to assure that your shares are represented at the meeting. Sincerely, /s/ Cynthia J. Clemson /s/ Robert B. MacIntosh Cynthia J. Clemson Robert B. MacIntosh Co-Director Co-Director Municipal Investments Municipal Investments YOUR VOTE IS IMPORTANT  PLEASE RETURN YOUR PROXY CARD PROMPTLY. It is important that your shares be represented at the Annual Meeting. Whether or not you plan to attend in person, you are requested to complete, sign and return the enclosed proxy card as soon as possible. You may withdraw your proxy if you attend the Annual Meeting and desire to vote in person. Eaton Vance Insured California Municipal Bond Fund Eaton Vance Insured Municipal Bond Fund II Eaton Vance Insured California Municipal Bond Fund II Eaton Vance Insured New Jersey Municipal Bond Fund Eaton Vance Insured Florida Municipal Bond Fund Eaton Vance Insured New York Municipal Bond Fund Eaton Vance Insured Massachusetts Municipal Bond Fund Eaton Vance Insured New York Municipal Bond Fund II Eaton Vance Insured Michigan Municipal Bond Fund Eaton Vance Insured Ohio Municipal Bond Fund Eaton Vance Insured Municipal Bond Fund Eaton Vance Insured Pennsylvania Municipal Bond Fund NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held Friday, July 20, 2007 The Annual Meeting of Shareholders of each of the above registered investment companies, each a Massachusetts business trust (collectively the Funds), will be held at the principal office of each Fund, The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109, on Friday, July 20, 2007 at 1:30 P.M. (Boston time), for the following purposes: 1. To elect four Class II Trustees and one Class III Trustee of each Fund. 2. To consider and act upon any other matters that may properly come before the meeting and any adjourned or postponed session thereof. Each Fund will hold a separate meeting. Shareholders of each Fund will vote separately. The Board of Trustees of each Fund has fixed the close of business on May 14, 2007 as the record date for the determination of the shareholders of a Fund entitled to notice of and to vote at the meeting and any adjournments or postponement(s) thereof. By Order of each Board of Trustees /s/ Alan R. Dynner Alan R. Dynner Secretary May 30, 2007 Boston, Massachusetts IMPORTANT Shareholders can help the Board of Trustees of their Fund avoid the necessity and additional expense to the Funds of further solicitations to obtain a quorum by promptly returning the enclosed proxy. The enclosed addressed envelope requires no postage if mailed in the United States and is intended for your convenience. Eaton Vance Insured California Municipal Bond Fund Eaton Vance Insured Municipal Bond Fund II Eaton Vance Insured California Municipal Bond Fund II Eaton Vance Insured New Jersey Municipal Bond Fund Eaton Vance Insured Florida Municipal Bond Fund Eaton Vance Insured New York Municipal Bond Fund Eaton Vance Insured Massachusetts Municipal Bond Fund Eaton Vance Insured New York Municipal Bond Fund II Eaton Vance Insured Michigan Municipal Bond Fund Eaton Vance Insured Ohio Municipal Bond Fund Eaton Vance Insured Municipal Bond Fund Eaton Vance Insured Pennsylvania Municipal Bond Fund The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 PROXY STATEMENT A proxy is enclosed with the foregoing Notice of the Annual Meetings of Shareholders of Eaton Vance Insured California Municipal Bond Fund (the California Fund), Eaton Vance Insured California Municipal Bond Fund II (the California Fund II), Eaton Vance Insured Florida Municipal Bond Fund (the Florida Fund), Eaton Vance Insured Massachusetts Municipal Bond Fund (the Massachusetts Fund), Eaton Vance Insured Michigan Municipal Bond Fund (the Michigan Fund), Eaton Vance Insured Municipal Bond Fund (the Municipal Fund), Eaton Vance Insured Municipal Bond Fund II (the Municipal Fund II), Eaton Vance Insured New Jersey Municipal Bond Fund (the New Jersey Fund), Eaton Vance Insured New York Municipal Bond Fund (the New York Fund), Eaton Vance Insured New York Municipal Bond Fund II (the New York Fund II), Eaton Vance Insured Ohio Municipal Bond Fund (the Ohio Fund) and Eaton Vance Insured Pennsylvania Bond Fund (the Pennsylvania Fund) (collectively the Funds), to be held July 20, 2007, for the benefit of shareholders who do not expect to be present at the meeting. This proxy is solicited on behalf of the Board of Trustees of each Fund, and is revocable by the person giving it prior to exercise by a signed writing filed with the Funds Secretary, or by executing and delivering a later dated proxy, or by attending the meeting and voting the shares in person. Each proxy will be voted in accordance with its instructions; if no instruction is given, an executed proxy will authorize the persons named as attorneys, or any of them, to vote in favor of the election of each Trustee. This proxy material is being mailed to shareholders on or about May 30, 2007. The Board of Trustees of each Fund has fixed the close of business on May 14, 2007 as the record date for the determination of the shareholders entitled to notice of and to vote at the meeting and any adjournments or postponements thereof. Shareholders at the close of business on the record date will be entitled to one vote for each share held. The number of Common Shares, $.01 par value per share, and the number of Auction Preferred Shares, $.01 par value per share, liquidation preference $25,000 per share (APS), of each Fund outstanding on May 14, 2007 were as follows: No. of Common No. of APS Shares Outstanding Shares Outstanding Fund May 14, 2007 May 14, 2007 California Fund 21,633,428 7,800 California Fund II 3,861,925 1,350 Florida Fund 2,575,502 900 Massachusetts Fund 1,753,892 620 Michigan Fund 1,511,845 540 Municipal Fund 64,678,761 23,700 Municipal Fund II 9,926,977 3,500 New Jersey Fund 2,564,738 900 New York Fund 15,706,009 5,700 New York Fund II 2,555,103 900 Ohio Fund 2,512,913 875 Pennsylvania Fund 2,943,172 1,040 Each Fund will vote separately on each item; votes of multiple Funds will not be aggregated. 1 As of May 14, 2007, to each Funds knowledge, (i) no shareholder beneficially owned more than 5% of the outstanding shares of a Fund; and (ii) the Trustees and officers of each Fund, individually and as a group, owned beneficially less than 1% of the outstanding shares of each Fund. The Boards of Trustees of the Funds know of no business other than that mentioned in Item 1 of the Notice of Meeting that will be presented for consideration. If any other matters are properly presented, it is the intention of the persons named as attorneys in the enclosed proxy to vote the proxies in accordance with their judgment on such matters. PROPOSAL 1. ELECTION OF TRUSTEES Each Funds Agreement and Declaration of Trust provides that a majority of the Trustees shall fix the number of the entire Board and that such number shall be at least two and no greater than fifteen. Each Board will fix the appropriate number of Trustees from time to time. Each Funds Agreement and Declaration of Trust further provides that the Board of Trustees shall be divided into three classes. The term of office of the Class II Trustees expires on the date of the 2007 Annual Meeting, and the term of office of the Class III and Class I Trustees will expire one and two years thereafter, respectively. Only nominees for Class II Trustees and one nominee for Class III Trustee are currently proposed for election. Class II Trustees chosen to succeed the Class II Trustees whose terms are expiring will be elected for a three-year term. The term of office of the Class III Trustee elected at this meeting will expire on the date of the 2008 Annual Meeting. An effect of staggered terms is to limit the ability of entities or persons to acquire control of a Fund. Proxies will be voted for the election of the following Class II nominees: Benjamin C. Esty, Thomas E. Faust Jr., Allen R. Freedman and James B. Hawkes. Mr. Esty will be elected solely by the holders of each Funds Auction Preferred Shares. Proxies will also be voted for the election of one Class III nominee, Heidi L. Steiger. Ms. Steiger was appointed as a Class III Trustee by the Board on April 23, 2007 and is being nominated for election by shareholders of each Fund at the July 20, 2007 meeting. Each nominee is currently serving as a Trustee and has consented to continue to so serve. Messrs. Faust, Freedman and Hawkes are currently Class II Trustees. Mr. Esty is currently a Class III Trustee, but will be reappointed as a Class II Trustee by the Board on July 1, 2007. In the event that a nominee is unable to serve for any reason (which is not now expected) when the election occurs, the accompanying Proxy will be voted for such other person or persons as the Board of Trustees may recommend. No nominee is a party adverse to the Funds or any of its affiliates in any material pending legal proceeding, nor does any nominee have an interest materially adverse to the Funds. The Class III Trustees serving until the 2008 Annual Meeting are Ronald A. Pearlman, Norton H. Reamer and Ms. Steiger. The Class I Trustees serving until the 2009 Annual Meeting are William H. Park, Lynn A. Stout and Ralph F. Verni. Effective July 1, 2007, Samuel L. Hayes, III, currently a Class II Trustee, will be retiring as a Trustee and Chairman of the Board. On that date, Mr. Verni will become Chairman and Mr. Esty will become a Class II Trustee. 2 The four nominees for Class II Trustee and one nominee for Class III Trustee and each Funds other current Class III and Class I Trustees and their principal occupations for at least the last five years are described below. TRUSTEES Number of Term of Portfolios Office and in Fund Other Position(s) Length of Complex Director- Name, Address Held with Time Principal Occupations Overseen by ships Held and Age the Funds Served During Past Five Years Trustee by Trustee CLASS II TRUSTEES AND CLASS III TRUSTEE NOMINATED FOR ELECTION INTERESTED TRUSTEES Thomas E. Faust Jr. Class II Until 2007. President of Eaton Vance Corp., 164 Director of DOB: 5/31/58 Trustee 3 years. (EVC), Boston Management and Eaton Trustee Research (BMR), Eaton Vance Man- Vance since 2007. agement (EVM or Eaton Vance) and Corp. Eaton Vance, Inc. (EV), and Director of EVC and EVD. Chief Investment Officer of EVC, EVM and BMR. Trustee and/or officer of 164 registered invest- ment companies and 5 private invest- ment companies managed by EVM or BMR. Mr. Faust is an interested person because of his positions with EVC, BMR, EVD, EVM and EV, which are affiliates of each Fund. James B. Hawkes Vice Presi- Until 2007. Chairman and Chief Executive Officer 172 Director of DOB: 11/9/41 dent and 3 years. of EVC, BMR, EVM and EV; Director of Eaton Class II Trustee EV; Chief Executive Officer, President Vance Trustee since 2002. and Director of Eaton Vance Distribu- Corp. tors (EVD). Trustee and/or officer of 172 registered investment companies in the Eaton Vance Fund Complex. Mr. Hawkes is an interested person because of his positions with EVC, BMR, EVD, EVM and EV, which are affiliates of each Fund. NONINTERESTED TRUSTEES Benjamin C. Esty (A)* Class III Until 2008. Roy and Elizabeth Simmons Professor 172 None DOB: 1/2/63 Trustee 3 years. of Business Administration, Harvard Trustee University Graduate School of Business since 2005. Administration (since 2003). Formerly, Associate Professor, Harvard University Graduate School of Business Adminis- tration (2000-2003). Allen R. Freedman Class II Until 2007. Former Chairman and Chief Executive 169 Director of DOB: 4/3/40 Trustee 3 years. officer of Assurant, Inc. (insurance pro- Assurant, Trustee vider) (1978-2000). Inc., Loring since 2007. Ward Inter- national (fund dis- tributor) (through June 24, 2007) and Stonemor Partners L.P. (owner and opera- tor of cemeteries) 3 Number of Term of Portfolios Office and in Fund Other Position(s) Length of Complex Director- Name, Address Held with Time Principal Occupations Overseen by ships Held and Age the Funds Served During Past Five Years Trustee by Trustee Heidi L. Steiger Class III Until 2008. President, Lowenhaupt Global Advi- 169 Director of DOB: 7/8/53 Trustee Trustee sors, LLC (global wealth management Nuclear since 2007. firm) (since 2005); President and Con- Electric tributing Editor, Worth Magazine Insurance (2004); Executive Vice President and Ltd. Global Head of Private Asset Manage- (nuclear ment (and various other positions), insurance Neuberger Berman (investment firm) provider) (1986-2004). and Aviva USA (insur- ance provider) CLASS I AND OTHER CLASS III TRUSTEES NONINTERESTED TRUSTEES William H. Park Class I Until 2009. Vice Chairman, Commercial Industrial 172 None DOB: 9/19/47 Trustee 3 years. Finance Corp. (specialty finance com- Trustee pany) (since 2005). Formerly, President since 2003. and Chief Executive Officer, Prizm Capital Management, LLC (investment management firm) (2002-2005). Ronald A. Pearlman Class III Until 2008. Professor of Law, Georgetown Univer- 172 None DOB: 7/10/40 Trustee 3 years. sity Law Center. Trustee since 2003. Norton H. Reamer (A) Class III Until 2008. President, Chief Executive Officer and 172 None DOB: 9/21/35 Trustee 3 years. a Director of Asset Management Trustee Finance Corp. (a specialty finance com- since 2002. pany serving the investment manage- ment industry) (since October 2003). President, Unicorn Corporation (an investment and financial advisory serv- ices company) (since September 2000). Formerly, Chairman and Chief Operat- ing Officer, Hellman, Jordan Manage- ment Co., Inc. (an investment management company) (2000-2003). Formerly, Advisory Director of Berk- shire Capital Corporation (investment banking firm) (2002-2003). Lynn A. Stout Class I Until 2009. Professor of Law, University of Califor- 172 None DOB: 9/14/57 Trustee 3 years. nia at Los Angeles, School of Law. Trustee since 2002. Ralph F. Verni Class I Until 2009. Consultant and private investor. 172 None DOB: 1/26/43 Trustee 3 years. Trustee since 2005. * Will be reappointed as a Class II Trustee by the Board as of July 1, 2007. (1) The business address of each Trustee is The Eaton Vance Building, 255 State Street, Boston, MA 02109. (2) Includes both master and feeder funds in a master-feeder structure. (A) APS Trustee. Interested Trustees Thomas E. Faust Jr. and James B. Hawkes are interested persons (as defined in the Investment Company Act of 1940 (the 1940 Act)) by reason of their affiliations with EVM, each Funds investment adviser, 4 and EVC, a publicly-held holding company, which owns all the outstanding shares of EVM; and of EVMs trustee, EV. (EVM, EVC, and their affiliates are sometimes referred to collectively herein as the Eaton Vance Organization.) Messrs. Faust and Hawkes hold positions with other Eaton Vance affiliates that are comparable to their positions with Eaton Vance listed above. Election of Trustees by APS and Common Shares Under the terms of each Funds By-Laws, as amended (the By-Laws), the holders of the APS are entitled as a class, to the exclusion of the holders of the Common Shares, to elect two Trustees of each Fund (identified by an (A) after their names in the table above). Simply stated, the APS Trustees are only elected by the holders of the Funds APS. Holders of Common Shares do not vote on the election of APS Trustees. Mr. Hayes, one of the current APS Trustees, will retire from each Board of Trustees of the Funds effective July 1, 2007. Each Board has appointed Mr. Esty as an APS Trustee effective as of such date, and Mr. Esty has been nominated for election by the holders of the APS at the July 20, 2007 meeting. The By-Laws further provide for the election of the other nominees named above by the holders of the Common Shares and the APS, voting as a single class. Election of Trustees is non-cumulative. Shareholders do not have appraisal rights in connection with the proposal in this proxy statement. The Trustees of a Fund shall be elected by the affirmative vote of a plurality of the shares of the Fund entitled to vote. Share Ownership By Trustee The following table shows the dollar range of shares beneficially owned in a Fund and in all Eaton Vance funds by each Trustee: Aggregate Dollar Range of Equity Securities in all Dollar Range of Eaton Vance Funds Name of Trustee Fund Shares Held Overseen by Trustee Interested Trustees Thomas E. Faust Jr. None Over$100,000 James B. Hawkes None Over$100,000 Noninterested Trustees Benjamin C. Esty None Over$100,000 Allen R. Freedman None Over$100,000 William H. Park None Over$100,000 Ronald A. Pearlman None Over$100,000 Norton H. Reamer None Over$100,000 Heidi L. Steiger None Over$100,000 Lynn A. Stout None Over$100,000* Ralph F. Verni None Over$100,000*  Figures are as of May 14, 2007. * Includes shares which may be deemed to be beneficially owned through the Trustee Deferred Compensation Plan. Board Meetings and Committees During the fiscal year ended September 30, 2006, the Trustees of each Fund met nine times. Each Board of Trustees has three formal standing committees, an Audit Committee, a Special Committee and a Governance Committee. The Audit Committee met five times, the Special Committee met nine times and the Governance Committee met five times during such period. Each Trustee attended at least 75% of such Board and Committee meetings on which he or she serves. None of the Trustees attended the 2006 Annual Meeting of Shareholders. The Audit, Special and Governance Committees of the Board of Trustees of each Fund are each comprised of Trustees who are not interested persons as that term is defined under the 1940 Act (Independent Trustees). The respective duties and responsibilities of these Committees remain under the continuing review of the Governance Committee and the Board. Messrs. Reamer (Chair), Hayes (until July 1, 2007), Park and Verni, and Mmes. Steiger and Stout serve on the Audit Committee of the Board of Trustees of each Fund, such Audit Committee being established in accordance with Section 3(a)(58)A of the Securities Exchange Act of 1934. Each Audit Committee member is independent under applicable listing standards of the American Stock Exchange. The purposes of the Audit Committee are to (i) oversee each Funds accounting and financial reporting processes, its internal control over financial reporting, and, as appropriate, the internal control over financial reporting of certain 5 service providers; (ii) oversee or, as appropriate, assist Board oversight of the quality and integrity of each Funds financial statements and the independent audit thereof; (iii) oversee, or, as appropriate, assist Board oversight of, each Funds compliance with legal and regulatory requirements that relate to the Funds accounting and financial reporting, internal control over financial reporting and independent audits; (iv) approve, prior to appointment, the engagement and, when appropriate, replacement of the independent auditors, and, if applicable, nominate independent auditors to be proposed for shareholder ratification in any proxy statement of each Fund; (v) evaluate the qualifications, independence and performance of the independent auditors and the audit partner in charge of leading the audit; and (vi) prepare such Audit Committee reports consistent with the requirements of Rule 306 of Regulation S-K for inclusion in the proxy statement for the Annual Meeting of Shareholders of the Fund. Each Funds Board of Trustees has adopted a written charter for its Audit Committee, a copy of which, without appendices, is attached as Exhibit A. The Audit Committees Report is set forth below under Additional Information. The Board of Trustees of each Fund has designated Messrs. Park, Hayes and Reamer as the Funds Audit Committee financial experts. Messrs. Hayes (Chair) (until July 1, 2007), Esty, Freedman, Park, Pearlman, Reamer and Verni serve on the Special Committee of the Board of Trustees of each Fund. The purposes of the Special Committee are to consider, evaluate and make recommendations to the Board of Trustees concerning the following matters: (i) contractual arrangements with each service provider to a Fund, including advisory, sub-advisory, transfer agency, custodial and fund accounting, distribution services (if any) and administrative services; (ii) any and all other matters in which any of a Funds service providers (including Eaton Vance or any affiliated entity thereof) has an actual or potential conflict of interest with the interests of a Fund or its shareholders; and (iii) any other matter appropriate for review by the Independent Trustees, unless the matter is within the responsibilities of the Audit Committee or the Governance Committee of a Fund. Mmes. Stout (Chair) and Steiger, and Messrs. Esty, Freedman, Hayes (until July 1, 2007), Park, Pearlman, Reamer and Verni serve on the Governance Committee of the Board of Trustees of each Fund. Each Governance Committee member is independent under applicable listing standards of the American Stock Exchange. The purpose of the Governance Committee is to consider, evaluate and make recommendations to the Board of Trustees with respect to the structure, membership and operation of the Board of Trustees and the Committees thereof, including the nomination and selection of Independent Trustees and a Chairperson of the Board and the compensation of Independent Trustees. Each Funds Board of Trustees has adopted a written charter for its Governance Committee, a copy of which is attached as Exhibit B but not available on Eaton Vances website. The Governance Committee identifies candidates by obtaining referrals from such sources as it deems appropriate, which may include current Trustees, management of the Fund, counsel and other advisors to the Trustees, and shareholders of the Funds who submit recommendations in accordance with the procedures described in the Committees charter. In no event shall the Governance Committee consider as a candidate to fill any vacancy an individual recommended by management of the Fund, unless the Governance Committee has invited management to make such a recommendation. The Governance Committee will, when a vacancy exists or is anticipated, consider any nominee for Independent Trustee recommended by a shareholder if such recommendation is submitted in writing to the Governance Committee, contains sufficient background information concerning the candidate, including evidence the candidate is willing to serve as an Independent Trustee if selected for the position, and is received in a sufficiently timely manner. The Governance Committees procedures for identifying and evaluating candidates for the position of Independent Trustee, including the procedures to be followed by shareholders of the Fund wishing to recommend such candidates for consideration by the Governance Committee and the qualifications the Governance Committee will consider, are set forth in Appendix A to the Committees charter. Communications with the Board Shareholders wishing to communicate with the Board may do so by sending a written communication to the Chairperson of the Board, any Chairperson of the Audit Committee, Special Committee or Governance Committee or to the Independent Trustees as a group, at the following address: The Eaton Vance Building, 255 State Street, Boston, MA 02109, - the Secretary of the applicable Fund. Remuneration of Trustees The fees and expenses of those Trustees of each Fund who are not members of the Eaton Vance Organization will be paid by the Funds. For the fiscal year ended September 30, 2006, the noninterested Trustees of the Funds earned the compensation set forth below in their capacities as Trustees of the Funds. 6 For the calendar year ended December 31, 2006, the Trustees earned the compensation set forth below in their capacities as Trustees of the funds in the Eaton Vance fund complex : Benjamin C. William H. Ronald A. Norton H. Lynn A. Ralph F. Esty Park Pearlman Reamer Stout Verni California Fund $ 2,350 $ 2,302 $ 2,306 $ 2,429 $ 2,434 $ 2,352 California Fund II 875 925 859 1,003 904 800 Florida Fund 230 215 226 223 239 242 Massachusetts Fund 230 215 226 223 239 242 Michigan Fund 23 22 23 22 24 24 Municipal Fund 3,179 3,077 3,120 3,231 3,294 3,224 Municipal Fund II 1,520 1,528 1,492 1,627 1,574 1,479 New Jersey Fund 230 215 226 223 239 242 New York Fund 1,797 1,786 1,763 1,894 1,860 1,770 New York Fund II 230 215 226 223 239 242 Ohio Fund 230 215 226 223 239 242 Pennsylvania Fund 230 215 226 223 239 242 Total Compensation from Funds and Fund Complex $185,000 $185,000 $185,000 $195,000 $195,000 $185,000 As of May 14, 2007, the Eaton Vance fund complex consisted of 172 registered investment companies or series thereof. Mr. Freedman and Ms. Steiger were appointed as Trustees of the Funds effective April 23, 2007, and thus did not receive compensation from the Funds or the Eaton Vance Fund Complex prior to such date. Includes deferred compensation as follows: California  $2,302, California II  $925, Florida  $215, Massachusetts  $215, Michigan  $22, Municipal  $3,077, Municipal II  $1,528, New Jersey  $215, New York  $1,786, New York II  $215, Ohio  $215 and Pennsylvania  $215. Includes deferred compensation as follows: California  $685, California II  $254, Florida  $67, Massachusetts  $67, Michigan  $7, Municipal  $927, Municipal II  $443, New Jersey  $67, New York  $523, New York II  $67, Ohio  $67 and Pennsylvania  $67. Includes deferred compensation as follows: California  $1,405, California II  $478, Florida  $145, Massachusetts  $145, Michigan  $14, Municipal  $1,926, Municipal II  $884, New Jersey  $145, New York  $1,057, New York II  $145, Ohio  $145 and Pennsylvania  $145. Includes $133,680 of deferred compensation. Includes $45,000 of deferred compensation. Includes $92,500 of deferred compensation. Trustees of each Fund who are not affiliated with Eaton Vance may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of a Trustees Deferred Compensation Plan (the Trustees Plan). Under the Trustees Plan, an eligible Trustee may elect to have his or her deferred fees invested by each Fund in the shares of one or more funds in the Eaton Vance Fund Complex, and the amount paid to the Trustees under each Trustees Plan will be determined based upon the performance of such investments. Deferral of Trustees fees in accordance with each Trustees Plan will have a negligible effect on a Funds assets, liabilities, and net income per share, and will not obligate a Fund to retain the services of any Trustee or obligate a Fund to pay any particular level of compensation to the Trustee. No Fund has a retirement plan for its Trustees. The Board of Trustees of each Fund recommends that shareholders vote FOR the election of each of the four Class II Trustee nominees and the Class III Trustee nominee. NOTICE TO BANKS AND BROKER/DEALERS Each Fund has previously solicited all Nominee and Broker/Dealer accounts as to the number of additional proxy statements required to supply owners of shares. Should additional proxy material be required for beneficial owners, please forward such requests to PFPC Inc., P.O. Box 43027, Providence, RI 02940-3027. ADDITIONAL INFORMATION Audit Committee Report Each Funds Audit Committee reviewed and discussed the audited financial statements with Fund management. Each Funds Audit Committee also discussed with the independent auditors the matters required to be discussed by SAS 61 (Codification of Statements on Auditing Standards), as modified or supplemented. Each Audit Committee received the written disclosures and the letter from the independent registered public accounting firm required by Independence Standards Board Standard No. 1 (Independence Standards Board Standard No. 1, Independence Discussions with Audit Committees), as modified or supplemented, and discussed with the independent registered public accounting firm their independence. 7 Based on the review and discussions referred to above, each Audit Committee recommended to the Board of Trustees that the audited financial statements be included in the Funds annual report to shareholders for the fiscal year ended September 30, 2006 for filing with the Securities and Exchange Commission. As mentioned, the Audit Committee is comprised of Messrs. Reamer (Chair), Hayes (until July 1, 2007), Park and Verni, and Mmes. Stout and Steiger. Auditors, Audit Fees and All Other Fees. Deloitte & Touche LLP (Deloitte), 200 Berkeley Street, Boston, Massachusetts 02116, serves as independent registered public accounting firm of each Fund. Deloitte is expected to be present at the Annual Meeting, but if not, a representative will be available by telephone should the need for consultation arise. Representatives of Deloitte will have the opportunity to make a statement if they desire to do so and will be available to respond to appropriate questions. Aggregate audit, audit-related, tax, and other fees billed to each Fund by the Funds independent registered public accounting firm for the relevant periods are set forth on Exhibit C hereto. Aggregate non-audit fees (i.e., fees for audit-related, tax, and other services) billed for the relevant periods to (i) each Fund by the Funds independent registered public accounting firm; and (ii) the Eaton Vance Organization by the Funds independent registered public accounting firm are also set forth on Exhibit C hereto. Each Funds Audit Committee has adopted policies and procedures relating to the pre-approval of services provided by the Funds independent registered public accounting firm (the Pre-Approval Policies). The Pre-Approval Policies establish a framework intended to assist the Audit Committee in the proper discharge of its pre-approval responsibilities. As a general matter, the Pre-Approval Policies (i) specify certain types of audit, audit-related, tax, and other services determined to be pre-approved by the Audit Committee; and (ii) delineate specific procedures governing the mechanics of the pre-approval process, including the approval and monitoring of audit and non-audit service fees. Unless a service is specifically pre-approved under the Pre-Approval Policies, it must be separately pre-approved by the Audit Committee. The Pre-Approval Policies and the types of audit and non-audit services pre-approved therein must be reviewed and ratified by each Funds Audit Committee at least annually. Each Funds Audit Committee maintains full responsibility for the appointment, compensation, and oversight of the work of the Funds independent registered public accounting firm. Each Funds Audit Committee has considered whether the provision by the Funds independent registered public accounting firm of non-audit services to the Funds investment adviser, as well as any of its affiliates that provide ongoing services to the Fund, that were not pre-approved pursuant to Rule 2-01(c)(7)(ii) of Regulation S-X is compatible with maintaining the independent registered public accounting firms independence. Officers of the Funds The officers of the Funds and their length of service are set forth below. The officers of the Funds hold indefinite terms of office. Because of their positions with Eaton Vance and their ownership of EVC stock, the officers of the Funds will benefit from the advisory and administration fees paid by each Fund to Eaton Vance. Each officer affiliated with Eaton Vance may hold a position with other Eaton Vance affiliates that is comparable to his or her position with Eaton Vance listed below. Term of Office and Position(s) Held Length of Principal Occupations Name, Address and Age with Funds Time Served During Past Five Years Cynthia J. Clemson President of Califor- President since Vice President of Eaton Vance and BMR. DOB: 3/2/63 nia, California II, 2005 and Vice Officer of 86 registered investment compa- Florida, Michigan, President since nies managed by Eaton Vance or BMR. New York, New 2004* York II, Ohio and Pennsylvania Funds; Vice President of Massachusetts, Municipal, Municipal II and New Jersey Funds 8 Term of Office and Position(s) Held Length of Principal Occupations Name, Address and Age with Funds Time Served During Past Five Years Robert B. MacIntosh President of Massa- President since Vice President of Eaton Vance and BMR. DOB: 1/22/57 chusetts, Municipal, 2005 and Vice Officer of 86 registered investment compa- Municipal II and President since nies managed by Eaton Vance or BMR. New Jersey Funds; 2002* Vice President of California, California II, Florida, Michigan, New York, New York II, Ohio and Pennsylvania Funds William H. Ahern, Jr. Vice President of Of Michigan Vice President of Eaton Vance and BMR. DOB: 7/28/59 Michigan, Municipal since 2002, of Officer of 71 registered investment compa- II and Ohio Funds Municipal II since nies managed by Eaton Vance or BMR. 2004 and of Ohio since 2005 Craig R. Brandon Vice President of Of Florida since Vice President of Eaton Vance and BMR. DOB: 12/21/66 Florida, New York 2004 and of New Officer of 44 registered investment compa- and New York II York and New nies managed by Eaton Vance or BMR. Funds York II since 2005 Thomas M. Metzold Vice President of Since 2005 Vice President of Eaton Vance and BMR. DOB: 8/3/58 Pennsylvania Fund Officer of 43 registered investment compa- nies managed by Eaton Vance or BMR. Barbara E. Campbell Treasurer Since 2005* Vice President of Eaton Vance and BMR. DOB: 6/19/57 Officer of 172 registered investment compa- nies managed by Eaton Vance or BMR. Alan R. Dynner Secretary Since 2002 Vice President, Secretary and Chief Legal DOB: 10/10/40 Officer of Eaton Vance, BMR, EVD, EV and EVC. Officer of 172 registered investment companies managed by Eaton Vance or BMR. Paul M. ONeil Chief Compliance Since 2004 Vice President of Eaton Vance and BMR. DOB: 7/11/53 Officer Officer of 172 registered investment compa- nies managed by Eaton Vance or BMR. (
